Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teach or show the steps of performing a path planning operation to generate a path trajectory based on a path length as an initial path length; defaulting the path trajectory to a backup path trajectory in response to determining that the path trajectory fails to be generated due to a non-blocking reason; and in response to determining that the path trajectory is blocked by one or more obstacles, reducing the path length by a predetermined incremental length to generate a reduced path length, and repeatedly performing the path planning operation based on the reduced path length as shown in independent claim 1 (and similarly in independent claims 9 and 17). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/RAMSEY REFAI/Primary Examiner, Art Unit 3661